110 F.3d 72
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Candace WALKER, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,*Defendant-Appellee.
No. 95-56717.
United States Court of Appeals, Ninth Circuit.
Submitted March 5, 1997.**Decided April 1, 1997.

1
Before:  BROWNING and KLEINFELD, Circuit Judges, and MERHIGE,*** Senior District Judge.


2
MEMORANDUM****

MEMORANDUM

3
Plaintiff-Appellant Candace Walker ("Walker") appeals the decision of the magistrate, granting Appellee's motion for summary judgment and affirming the decision of the ALJ.  The ALJ had denied disability insurance benefits and supplemental security income benefits based on disability under Titles II and XVI of the Social Security Act ("the Act").

I.

4
The Court finds that the magistrate did not err in finding that the ALJ had articulated specific and legitimate reasons for rejecting the opinion of a treating physician that Walker was disabled within the meaning of the Act.1  Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.1989);  Cotton v. Bowen, 799 F.2d 1403, 1408 (9th Cir.1986).  The record reveals that the ALJ noted three specific grounds for rejecting Dr. Carr's conclusion that Walker is completely disabled.  First, Dr. Carr's conclusion was not supported by the other medical evidence in the record;  second, Dr. Carr inappropriately relied on inconclusive test results in reaching his conclusion;  and third, Dr. Carr's conclusion was contradicted by Walker's own testimony.  Each of these reasons is legitimate because each is supported by substantial, well-documented evidence in the record.  The ALJ therefore satisfied the requirements set forth by this Court in Magallanes for rejecting the conclusions of a treating physician.


5
AFFIRMED.



*
 Substituted for Donna E. Shalala, Secretary of Health and Human Services, pursuant to § 106(d) of the Social Security Independence and Program Improvements Act of 1994, P.L. No. 103-296, 108 Stat. 1464


**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 * Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation


****
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 To the extent that Walker attacks the decision of the ALJ on other grounds, Walker did not raise these arguments before the magistrate and this Court will not consider them for the first time on appeal.  Dillingham Constr. v. County of Sonoma, 57 F.3d 712, 717 (9th Cir.1995)